Per Curiam. Petitioner/appellant William Benton petitions for an emergency writ of certiorari or an accelerated appeal and a stay. At issue is a complaint for mandamus and declaratory judgment filed in Jefferson County Circuit Court on September 28, 2000, by Janice Roberts and Jerry Riley to declare Benton ineligible to serve as Second Division Municipal Judge in Pine Bluff on grounds that he does not reside in Pine Bluff. On that same date, Benton and Megis R. Brainard filed a thirty-party petition and cross claim for writ of mandamusand declaratory relief, challenging the eligibility of Waymon Brown to serve in that same position on the basis of the length of time he has been licensed to practice law. On October 6, 2000, the circuit court, after a hearing on the matter, denied and dismissed the petition filed by Benton and Brainard, but granted the petition of Roberts and Riley for the reason that Benton was not a qualified elector of the city of Pine Bluff. The order of the court removed Benton from the ballot, declared him ineligible as a candidate, stated that no votes should be counted for him at the General Election, and stated that no certificate of elector should be issued to him.  We temporarily stay the order of the circuit court and accelerate this appeal. We direct that simultaneous briefs be filed in this case on or before close of business on Friday, October 20, 2000. There will be no reply briefs.